Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This office action is in response to the filing of the application on 4/8/19.  Since the initial filing, no claims have been amended, added, or canceled.  Thus, claims 1-20 are pending in the application.
Drawing Objections
2.	The drawings are objected to for the following informalities:
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “540” ([0142]).
Reference character “422” (Fig. 9) appears as though it should read --442-- in order to correspond to the specification.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification Objections
3.	The disclosure is objected to because of the following informalities: 
The specification is objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference sign(s) not found in the drawings: “540” ([0142]).
In paragraph [0141], it appears as though reference character “5232” should read --532--.
Appropriate correction is required.
Claim Interpretation- 35 USC § 112 – Sixth Paragraph/35 USC § 112(f)

4.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
At present, no claims are interpreted under 35 USC 112(f).
Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

6.	Claims 12-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Regarding claims 12-19, each claim appears to have an incorrect dependence on a nonexistent “claim 411.”  For the purposes of examination, each of claims 12-19 will be interpreted as being dependent on claim 11.

Claim Rejections - 35 USC § 102
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


8.	Claims 1, 4, 11, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by O’Conner (Design Patent 418,227).
Regarding claim 1, O’Conner discloses a self-massage apparatus (Fig. 1) comprising: opposed first and second rails (Fig. 2 depicts two opposed rails), each having a first end, an opposed second end, and a length extending therebetween (Fig. 2, each rail has a first end and a second end with a length between the two ends); and a plurality of ball assemblies having opposed first and second ends (Fig. 2 depicts two “ball” assemblies having first and second ends), spanning the opposed rails and spacing the first and second rails apart from each other by a fixed distance (Fig. 2 depicts the two assemblies spanning the opposed rails); wherein each of the ball 
Regarding claim 4, O’Conner discloses the first and second rails each have circular cross-sections (Fig. 3 depicts the rails with circular cross-sections).
	Regarding claim 11, O’Conner discloses a self-massage apparatus (Fig. 1) comprising: opposed and separate first and second rails (Fig. 2 depicts two opposed rails), each having a first end, an opposed second end, and a length extending therebetween (Fig. 2, each rail has a first end and a second end with a length between the two ends); and a plurality of ball assemblies having opposed first and second ends (Fig. 2 depicts two “ball” assemblies having first and second ends), spanning the opposed rails, engaged with each of the first and second rails, and spacing the first and second rails apart from each other by a fixed distance (Fig. 2 depicts the two assemblies spanning the opposed rails and spacing the rails apart by a fixed distance); wherein each of the ball assemblies comprises an axle (Fig. 2 depicts each of the two assemblies having an axle).
	Regarding claim 13, O’Conner discloses the first and second rails each have circular cross-sections (Fig. 3 depicts the rails with circular cross-sections).
9.	Claims 1-2, 8, 11, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Morrison (2019/0151189).
	Regarding claim 1, Morrison discloses a self-massage apparatus (Fig. 10) comprising: opposed first and second rails, each having a first end, an opposed second end, and a length extending therebetween (Fig. 10, metal side bars 28 oppose each other and each have first and second ends); and a plurality of ball assemblies having 
Regarding claim 2, Morrison discloses the first and second rails as separate (Fig. 10, metal side bars 28 are separate).
	Regarding claim 8, Morrison discloses wherein, in each ball assembly: the axle has opposed first and second ends (Fig. 2, axle 6 has a first end at wing nut 10 and a second end at head 8); the first end of the axle is received in a through hole in the first rail (Fig. 10, the first end of axle 6 is received in a through hole of first side bar 28), and the second end of the axle is received in a through hole formed in the second rail (Fig. 10, the second end of axle 6 is received in a through hole of second side bar 28); a nut is threaded onto the first end of the axle to secure the ball assembly in the first rail (Fig. 10, wing nut 10); and a nut is integrally formed to the second end and prevents the second rail from moving off the axle proximate the second end (Fig. 10, head 8 is a nut that is integrally formed at the second end of axle 6 and prevents the second side bar 28 from moving off the axle 6).
	Regarding claim 11, Morrison discloses a self-massage apparatus (Fig. 10) comprising: opposed first and second rails, each having a first end, an opposed second end, and a length extending therebetween (Fig. 10, metal side bars 28 oppose each other and each have first and second ends); and a plurality of ball assemblies having opposed first and second ends, spanning the opposed rails, engaged with each of the 
	Regarding claim 17, Morrison discloses wherein, in each ball assembly: the axle has opposed first and second ends (Fig. 2, axle 6 has a first end at wing nut 10 and a second end at head 8); the first end of the axle is received in a through hole in the first rail (Fig. 10, the first end of axle 6 is received in a through hole of first side bar 28), and the second end of the axle is received in a through hole formed in the second rail (Fig. 10, the second end of axle 6 is received in a through hole of second side bar 28); a nut is threaded onto the first end of the axle to secure the ball assembly in the first rail (Fig. 10, wing nut 10); and a nut is integrally formed to the second end and prevents the second rail from moving off the axle proximate the second end (Fig. 10, head 8 is a nut that is integrally formed at the second end of axle 6 and prevents the second side bar 28 from moving off the axle 6).
Claim Rejections - 35 USC § 103
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



12.	Claims 3, 7, 12, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Morrison, as applied to claims 1 and 11 above, and further in view of Crowe (6,878,124).
	Regarding claim 3, Morrison discloses the second end of each ball assembly as received in a through hole formed in the second rail (Fig. 10, the right side bar 28 has a through hole for receiving a second end of each axle 6); and nuts are threaded onto the second end of each ball assembly to secure the second rail on the ball assembly (Fig. 10, wing nuts 10 are threaded onto the second end of each axle 6).
	Morrison does not disclose that the first end of each ball assembly is received in a blind hole formed in the first rail.
	However, Crowe teaches a massage rod (Fig. 1) comprising an axle (Fig. 2, axle 16) that attaches to an anchor via a blind hole (Fig. 2, axle 16 connects to threaded blind bore 14 located inside sleeve 13).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the attachment point of the first 
	Regarding claim 7, Morrison discloses the axle having opposed first and second ends (Figs. 2 and 10, axle 6 has a first end at wing nut 10 and a second end at head 8); the second end of the axle is received in a through hole in the second rail (Fig. 10, axle 6 is received in a through hole of the left side bar 28); and a nut is integrally formed to the second end of the axle and prevents the second rail from moving off the axle proximate to the second end (Fig. 10, head 8 is a nut that is integrally formed to the second end of axle 6 and prevents the left side bar 28 from moving off the axle 6).
	Morrison does not disclose that the first end of the axle is threadingly received in a blind hole in the first rail.
	However, Crowe teaches a massage rod (Fig. 1) comprising an axle (Fig. 2, axle 16) that attaches to an anchor via a blind hole (Fig. 2, axle 16 connects to threaded blind bore 14 located inside sleeve 13).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the attachment point of the first end of each assembly to the first rail of Morrison to be a threaded blind bore for connection to a threaded axle of each assembly as taught by Crowe, as such a modification is the simple substitution of one known removable connection assembly in a massage device (i.e. the threaded blind bore of Crowe) for another known removable connection assembly in a massage device (i.e. the wing nut connection assembly of 
	Regarding claim 12, Morrison discloses the second end of each ball assembly as received in a through hole formed in the second rail (Fig. 10, the right side bar 28 has a through hole for receiving a second end of each axle 6); and nuts are threaded onto the second end of each ball assembly to secure the second rail on the ball assembly (Fig. 10, wing nuts 10 are threaded onto the second end of each axle 6).
	Morrison does not disclose that the first end of each ball assembly is received in a blind hole formed in the first rail.
	However, Crowe teaches a massage rod (Fig. 1) comprising an axle (Fig. 2, axle 16) that attaches to an anchor via a blind hole (Fig. 2, axle 16 connects to threaded blind bore 14 located inside sleeve 13).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the attachment point of the first end of each assembly to the first rail of Morrison to be a threaded blind bore for connection to a threaded axle of each assembly as taught by Crowe, as such a modification would allow both ends of the massage assembly to be removably attached to the rails to allow easier replacement or exchange of the assemblies.
	Regarding claim 16, Morrison discloses the axle having opposed first and second ends (Figs. 2 and 10, axle 6 has a first end at wing nut 10 and a second end at head 8); the second end of the axle is received in a through hole in the second rail (Fig. 10, axle 6 is received in a through hole of the left side bar 28); and a nut is integrally formed to the second end of the axle and prevents the second rail from moving off the axle 
	Morrison does not disclose that the first end of the axle is threadingly received in a blind hole in the first rail.
	However, Crowe teaches a massage rod (Fig. 1) comprising an axle (Fig. 2, axle 16) that attaches to an anchor via a blind hole (Fig. 2, axle 16 connects to threaded blind bore 14 located inside sleeve 13).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the attachment point of the first end of each assembly to the first rail of Morrison to be a threaded blind bore for connection to a threaded axle of each assembly as taught by Crowe, as such a modification is the simple substitution of one known removable connection assembly in a massage device (i.e. the threaded blind bore of Crowe) for another known removable connection assembly in a massage device (i.e. the wing nut connection assembly of Morrison) to obtain the predictable result of removably fastening a massage assembly to an anchor point in a self-massage apparatus.
13.	Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over O’Connor, as applied to claims 1 and 11 above, and further in view of Gueret (2008/0255484).
	Regarding claims 5 and 14, O’Connor discloses the first and second rails each having circular cross-sections, not oval cross-sections.
	However, Gueret teaches a massage device comprising a handle having an oval cross section ([0189] and [0236]).
.
14.	Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Morrison, as applied to claims 1 and 11 above, and further in view of Brucato  (2,599,367).
	 Regarding claims 6 and 15, Morrison discloses the first end of each ball assembly is received in a through hole in the first rail, and the second end of each ball assembly is received in a through hole formed in the second rail (Fig. 10, axle 6 is received in through holes in both side bars 28); and a nut is threaded onto the first end of each ball assembly to secure the first rail on the ball assembly (Fig. 10, wing nut 10).
	However, Morrison does not disclose a nut threaded on the second end of each ball assembly to secure the second rail on the ball assembly.
	However, Brucato teaches a self-massaging apparatus comprising massage assemblies attached to first and second rails, wherein axles of the massage assemblies are attached at both ends to the first and second rails via nuts threaded onto the axle (Fig. 1, nuts 20 are threaded onto the axle of the massage assemblies to attach the massage assemblies to the rails 19).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the second end of each ball assembly of Morrison to have a nut threaded onto it as taught by Brucato, as such a modification would allow both ends of the massage assembly to be removably attached to the rails to allow easier replacement or exchange of the assemblies.
Allowable Subject Matter
15.	Claims 9 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Regarding claim 9, the prior art of record does not disclose that “the axle includes a straight portion and a bent portion extending transversely with respect to the straight portion, wherein the straight portion extends between the first and second rails, and the bent portion extends outside of the second rail” (ln. 1-5) in combination with the remaining claim limitations.
	Regarding claim 10, the prior art of record does not disclose “the second end of the axle carries a cap with a lever for increasing and decreasing the effective inner diameter of the cap, so as to tighten and loosen the cap on the second end of the axle” (ln. 5-8) in combination with the remaining claim limitations.
16.	Claims 18-19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Regarding claim 18, the prior art of record does not disclose that “the axle includes a straight portion and a bent portion extending transversely with respect to the straight portion, wherein the straight portion extends between the first and second rails, and the bent portion extends outside of the second rail” (ln. 1-5) in combination with the remaining claim limitations.
Regarding claim 19, the prior art of record does not disclose “the second end of the axle carries a cap with a lever for increasing and decreasing the effective inner diameter of the cap, so as to tighten and loosen the cap on the second end of the axle” (ln. 5-8) in combination with the remaining claim limitations.
17.	Claim 20 is allowed.  The prior art of record does not disclose a self-massage apparatus comprising first and second opposed rails, wherein each of the first and second rails includes: “a flat inner face directed toward the flat inner face of the other of the first and second rails; a curved upper, a curved lower, and an inset channel extending along the length between the curved upper and lower” (ln. 5-9) in combination with the remaining claim limitations
Conclusion
18.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Morris (2019/0151189), Lamore (2009/0112137), Hague (2,619,957), Mercer (2017/0143580), Tao (2013/0172795), Aidiniantz (2004/0097853), and McCauley (4,347,838) all disclose self-massage devices comprising opposed first and second rails having a plurality of ball assemblies spanning the first and second rails.
19.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY A STANIS whose telephone number is (571)272-5139.  The examiner can normally be reached on Mon - Fri 8:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/TIMOTHY A STANIS/Primary Examiner, Art Unit 3785